Case 1:18-cv-24750-RNS Document 7 Entered on FLSD Docket 11/28/2018 Page 1 of 14



                             UNITED STATES DISTR ICT COURT
                             SOUTHERN DISTR ICT OF FLORIDA
                                    MIAMI DIVIS ION

                                    CASE NO. 18cv24750-RNS


  JOSE M. MEJ IA,

          Plaintiff,

  v.

  COMPREHENSIVE HEALTH SERVICES, INC.,


       Defendant.
  ________________________________/

  DEFENDANT’S ANSWER AND DEFENSES TO PLAINTIFF’S COMPLAINT

          Defendant, COMPREHENSIVE HEALTH SERVICES, INC., hereby files its Answer and

  Defenses to the Complaint filed by Plaintiff JOSE M. MEJIA, and responds to the corresponding

  numbers to each of the numbered paragraphs in Plaintiff’s Complaint as follows:

                                     GENERAL ALLEGATIONS

          1.      Defendant admits that Plaintiff purports to bring the instant lawsuit to recover

  monetary damages alleging breach of contract, quantum merit, unjust enrichment, failure to pay

  overtime in violation of the Fair Labor Standards Act (“FLSA”), and retaliation in violation of the

  FLSA, and the recovery of attorneys’ fees and costs, but Defendant denies that it has violated any

  legal or contractual obligation to Plaintiff and denies Plaintiff is entitled to any recovery.

          2.      Defendant admits that this Court has jurisdiction over FLSA claims as alleged in

  Paragraph 2 of the Complaint, but Defendant denies that it has violated the FLSA and denies

  Plaintiff is entitled to any recovery.
Case 1:18-cv-24750-RNS Document 7 Entered on FLSD Docket 11/28/2018 Page 2 of 14



         3.      Defendant is without sufficient knowledge to admit or deny Plaintiff’s residence as

  alleged in Paragraph 3 of the Complaint. Defendant denies the remaining allegations contained in

  Paragraph 3 of the Complaint.

         4.      Defendant admits that it is a foreign (Maryland) for-profit corporation, with a

  principal place of business in Cape Canaveral, Florida, and that it provides services at a location

  in Homestead, Florida, where Plaintiff was employed for a time by Defendant. All remaining

  allegations, inferences and legal conclusions in Paragraph 4 of the Complaint are denied.

         5.      Defendant admits for venue purposes only that Plaintiff was employed in Miami-

  Dade County by Plaintiff, and therefore venue is appropriate in this Court. All remaining

  allegations, inferences and legal conclusions in Paragraph 4 of the Complaint are denied.

         6.      Defendant admits that Plaintiff purports to seek declaratory, legal and equitable

  relief in this action. Defendant denies that Plaintiff is seeking injunctive relief in this action as

  alleged in Paragraph 6 of the Complaint. Defendant denies that it has violated any legal or

  contractual obligation to Plaintiff and denies Plaintiff is entitled to any recovery.

         7.      Defendant denies the allegations contained in Paragraph 7 of the Complaint.

                   FACTUAL ALLEGATIONS COMMON TO ALL COUNTS

         8.      Defendant admits that it employed Plaintiff as a Travel Chaperone in Homestead,

  Florida from on or about March 15, 2018 until his suspension on or about August 31, 2018, and

  ultimate termination on September 5, 2018. All remaining allegations, inferences and legal

  conclusions in Paragraph 8 of the Complaint are denied.

         9.      Defendant is without sufficient knowledge to admit or deny the allegations in

  Paragraph 9 of the Complaint where Plaintiff is referring to “Defendants” and fails to attach the

  purported “written employment agreement” referenced in this Paragraph. Plaintiff was employed
Case 1:18-cv-24750-RNS Document 7 Entered on FLSD Docket 11/28/2018 Page 3 of 14



  on an at-will basis. All remaining allegations, inferences and legal conclusions in Paragraph 9 of

  the Complaint are denied.

         10.    Defendant denies the allegations contained in paragraph 10 of the Complaint.

         11.    Defendant denies the allegations contained in paragraph 11 of the Complaint.

         12.    Defendant denies the allegations contained in paragraph 12 of the Complaint.

         13.    Defendant denies the allegations contained in paragraph 13 of the Complaint.

         14.    Defendant denies the allegations contained in paragraph 14 of the Complaint.

         15.    Defendant admits that Plaintiff was terminated on or about September 5, 2018 for

  his indisputable gross failure to perform core job duties on or about August 30, 2018. All

  remaining allegations, inferences and legal conclusions in Paragraph 15 of the Complaint are

  denied.

                                             COUNT I

                                       Breach of Agreement

         16.    Defendant reaffirms and reavers its prior answers to Paragraphs 1 through 15 of the

  Complaint as restated in Paragraph 16 of the Complaint.

         17.    Plaintiff was employed on an at-will basis. All remaining allegations, inferences

  and legal conclusions in Paragraph 17 of the Complaint are denied.

         18.    Defendant denies the allegations in Paragraph 18 of the Complaint. Additionally,

  Defendant denies that Plaintiff is entitled to the damages sought in the WHEREFORE paragraph

  following Paragraph 18 of the Complaint.

                                             COUNT II

                                         Quantum Meruit

         19.    Defendant reaffirms and reavers its prior answers to Paragraphs 1 through 15 of the

  Complaint as restated in Paragraph 19 of the Complaint.
Case 1:18-cv-24750-RNS Document 7 Entered on FLSD Docket 11/28/2018 Page 4 of 14



         20.     Defendant admits that it employed Plaintiff as a Travel Chaperone in Homestead,

  Florida from on or about March 15, 2018 until his suspension on or about August 31, 2018, and

  ultimate termination September 5, 2018, and that it paid Plaintiff for all hours submitted for work

  performed. All remaining allegations, inferences and legal conclusions in Paragraph 20 of the

  Complaint are denied.

         21.     Defendant admits that it employed Plaintiff as a Travel Chaperone in Homestead,

  Florida from on or about March 15, 2018 until his suspension on or about August 31, 2018, and

  ultimate termination September 5, 2018, and that it paid Plaintiff for all hours submitted for work

  performed. All remaining allegations, inferences and legal conclusions in Paragraph 21 of the

  Complaint are denied.

         22.     Defendant admits that it employed Plaintiff as a Travel Chaperone in Homestead,

  Florida from on or about March 15, 2018 until his suspension on August 31, 2018, and ultimate

  termination on or about September 5, 2018, and that it paid Plaintiff for all hours submitted for

  work performed. All remaining allegations, inferences and legal conclusions in Paragraph 22 of

  the Complaint are denied.

         23.     Defendant denies the allegations contained in paragraph 23 of the Complaint.

         24.     Defendant denies the allegations contained in paragraph 24 of the Complaint.

  Additionally, Defendant denies that Plaintiff is entitled to the damages sought in the

  WHEREFORE paragraph following Paragraph 24 of the Complaint.

                                             COUNT III

                                         Unjust Enrichment

         25.     Defendant reaffirms and reavers its prior answers to Paragraphs 1 through 15 of the

  Complaint as restated in Paragraph 25 of the Complaint.
Case 1:18-cv-24750-RNS Document 7 Entered on FLSD Docket 11/28/2018 Page 5 of 14



         26.    Defendant admits that it employed Plaintiff as a Travel Chaperone in Homestead,

  Florida from on or about March 15, 2018 until his suspension on or about August 31, 2018, and

  ultimate termination on September 5, 2018, and that it paid Plaintiff for all hours submitted for

  work performed. All remaining allegations, inferences and legal conclusions in Paragraph 26 of

  the Complaint are denied.

         27.    Defendant admits that it employed Plaintiff as a Travel Chaperone in Homestead,

  Florida from on or about March 15, 2018 until his suspension on August 31, 2018, and ultimate

  termination on or about September 5, 2018, and that it paid Plaintiff for all hours submitted for

  work performed. All remaining allegations, inferences and legal conclusions in Paragraph 27 of

  the Complaint are denied.

         28.    Defendant admits that it employed Plaintiff as a Travel Chaperone in Homestead,

  Florida from on or about March 15, 2018 until his suspension on August 31, 2018, and ultimate

  termination on or about September 5, 2018, and that it paid Plaintiff for all hours submitted for

  work performed. All remaining allegations, inferences and legal conclusions in Paragraph 28 of

  the Complaint are denied.

         29.    Defendant admits that it employed Plaintiff as a Travel Chaperone in Homestead,

  Florida from on or about March 15, 2018 until his suspension on August 31, 2018, and ultimate

  termination on or about September 5, 2018, and that it paid Plaintiff for all hours submitted for

  work performed. All remaining allegations, inferences and legal conclusions in Paragraph 29 of

  the Complaint are denied.

         30.    Defendant denies the allegations contained in paragraph 30 of the Complaint.

  Additionally, Defendant denies that Plaintiff is entitled to the damages sought in the

  WHEREFORE paragraph following Paragraph 30 of the Complaint.

                                            COUNT IV
Case 1:18-cv-24750-RNS Document 7 Entered on FLSD Docket 11/28/2018 Page 6 of 14



                              Wage & Hour Federal Statutory Violation

            31.   Defendant reaffirms and reavers its prior answers to Paragraphs 1 through 15 of the

  Complaint as restated in Paragraph 31 of the Complaint.

            32.   Defendant admits that Plaintiff purports to bring a claim for unpaid overtime

  compensation, liquidated damages, costs, and attorneys’ fees under the FLSA, but Defendant

  denies that it has violated the FLSA and denies Plaintiff is entitled to any recovery.

            33.   Defendant admits that this Court has jurisdiction over FLSA claims as alleged in

  Paragraph 33 of the Complaint, but Defendant denies that it has violated the FLSA and denies

  Plaintiff is entitled to any recovery.

            34.   Defendant admits that it engages in interstate commerce as that term is defined by

  the FLSA, but Defendant denies that it has violated the FLSA and denies Plaintiff is entitled to

  any recovery. All remaining allegations, inferences and legal conclusions in Paragraph 34 of the

  Complaint are denied.

            35.   Defendant admits that it is an “employer” as that term is defined by the FLSA and

  satisfies the annual gross revenue provisions to establish FLSA coverage, but Defendant denies

  that it has violated the FLSA and denies Plaintiff is entitled to any recovery. All remaining

  allegations, inferences and legal conclusions in Paragraph 35 of the Complaint are denied.

  .         36.   Defendant admits that it is an “employer” as that term is defined by the FLSA, but

  Defendant denies that it has violated the FLSA and denies Plaintiff is entitled to any recovery. All

  remaining allegations, inferences and legal conclusions in Paragraph 36 of the Complaint are

  denied.

            37.   Defendant admits that it employed Plaintiff from on or about March 15, 2018 until

  his suspension on August 31, 2018 and ultimate termination on or about September 5, 2018, and

  that Plaintiff filed his complaint on October 23, 2018. Defendant denies that it violated the FLSA,
Case 1:18-cv-24750-RNS Document 7 Entered on FLSD Docket 11/28/2018 Page 7 of 14



  that Plaintiff is entitled to any recovery, and the remaining allegations contained in Paragraph 37

  of the Complaint.

         38.     Defendant denies the allegations contained in paragraph 38 of the Complaint.

         39.     Defendant denies the allegations contained in paragraph 39 of the Complaint.

         40.     Defendant denies the allegations contained in paragraph 40 of the Complaint.

  Additionally, Defendant denies that Plaintiff is entitled to the damages sought in the

  WHEREFORE paragraph following Paragraph 40 of the Complaint, including subparagraphs A

  through E.

                                             COUNT V

                                     FLSA Retaliation Violation

         41.     Defendant reaffirms and reavers its prior answers to Paragraphs 1 through 15 of the

  Complaint as restated in Paragraph 41 of the Complaint.

         42.     In response to Paragraph 42 of the Complaint, Defendant states that this Paragraph

  contains legal conclusions to which no response is required; the FLSA speaks for itself and is the

  best evidence of its complete terms. All remaining allegations, inferences and legal conclusions

  in Paragraph 42 of the Complaint are denied.

         43.     Defendant denies the allegations contained in paragraph 43 of the Complaint.

         44.     Defendant denies the allegations contained in paragraph 44 of the Complaint.

         45.     Defendant denies the allegations contained in paragraph 45 of the Complaint.

  Additionally, Defendant denies that Plaintiff is entitled to the damages sought in the

  WHEREFORE paragraph following Paragraph 45 of the Complaint, including subparagraphs A

  through F.
Case 1:18-cv-24750-RNS Document 7 Entered on FLSD Docket 11/28/2018 Page 8 of 14



                                            JURY DEMAND

          Should Plaintiff state a claim, admitted that Plaintiff has requested a trial by jury on all

  issues so triable, but denied that Plaintiff is entitled to any of the relief requested in the Complaint.

                               TO THE COMPLAINT AS A WHOLE

          Defendant denies each and every allegation, and all possible inference(s) from each and

  every allegation, that is not expressly admitted in this Answer and Defenses to Plaintiff’s

  Complaint.

                                 AFFIRMATIVE AND OTHER DEFENSES

          In asserting the defenses that follow, Defendant does not assume the burden of proof as to

  matters that, pursuant to law, are Plaintiff’s burden to prove. Subject to and without waiving the

  above denials, Defendant alleges the following further and separate affirmative and other defenses:

                                               FIRST DEFENSE

          Plaintiff has failed to state a cause of action for breach of contract where among other

  things he has failed to attach or incorporate the contract allegedly breached to the complaint and

  to plead sufficient facts.

                                              SECOND DEFENSE

          Plaintiff has failed to state a cause of action for quantum meruit.

                                               THIRD DEFENSE

          Plaintiff has failed to state a cause of action for unjust enrichment.

                                              FOURTH DEFENSE

          Plaintiff’s Complaint fails to state a claim upon which relief can be granted because Plaintiff

  has not pled their claims under the FLSA with the necessary specificity, and only assert conclusory
Case 1:18-cv-24750-RNS Document 7 Entered on FLSD Docket 11/28/2018 Page 9 of 14



  allegations. See Landers v. Quality Communs., Inc., No. 12-15890, 2015 U.S. App. LEXIS 1290

  (9th Cir. Jan. 26, 2015); see also Holaway v. Stratasys, Inc., 771 F.3d 1057 (8th Cir. 2014).

                                              FIFTH DEFENSE

         Plaintiff has failed to state a cause of action for retaliation under the FLSA.

                                              SIXTH DEFENSE

         Defendant paid Plaintiff for all hours worked therefore Plaintiff does not have a claim for

  breach of contract, quantum meruit, unjust enrichment, or violation of the FLSA.

                                            SEVENTH DEFENSE

         Plaintiff’s FLSA claims may be limited or barred to the extent subject to the FLSA motor

  carrier exemption, 29 U.S.C. § 213(b)(1) and related regulations and guidance.

                                             EIGHTH DEFENSE

         Plaintiff at all times was employed on an at-will basis.

                                              NINTH DEFENSE

         Plaintiff is seeking to recover more than Plaintiff is entitled to recover in this case, and any

  award of the judgment sought by the Plaintiff would unjustly enrich the Plaintiff.

                                         TENTH DEFENSE
         To the extent any purported agreement or contract is found to exist, which Defendant

  categorically denies, such agreement or contract has already been fully satisfied, as the Plaintiff

  has received full satisfaction as to amounts owed and Defendant has paid all that is owed.

                                           ELEVENTH DEFENSE

         If a contract were found to exist, which Defendant categorially denies, Defendant asserts

  that it performed all duties owed under any such contract other than any duties which were

  prevented or excused, and therefore never breached the agreement, and that a contract is only
Case 1:18-cv-24750-RNS Document 7 Entered on FLSD Docket 11/28/2018 Page 10 of 14



  enforceable by Plaintiff if Plaintiff performs his part of the bargain, which Plaintiff did not do by

  failing to perform the duties of his job. In the case of any such alleged contract, Plaintiff breached

  the alleged contract first or failed to perform the duties of his job.

                                            TWELFTH DEFENSE

          Plaintiff/s claims are barred, in whole or in part, by the doctrine of unclean hands and/or

  laches to the extent Plaintiff failed to perform the duties of his job, intentionally falsified his time

  records, underreported his work hours, failed to disclose any known discrepancy in his pay,

  intentionally concealed off-the-clock activities, failed to get authority to and/or worked overtime

  without Defendant’s actual or constructive knowledge.

                                          THIRTEENTH DEFENSE

          Plaintiff’s claims may be barred by the Statute of Frauds.

                                          FOURTEENTH DEFENSE

          Any alleged acts or omissions by Defendant were in good faith, in conformity with and in

  reliance on applicable administrative regulations, orders, rulings, approval, audit or interpretation

  by the Administrator of the Wage and Hour Division of the U.S. Department of Labor or an

  administrative practice or enforcement policy of such agency and/or judicial orders and

  interpretations with respect to the class of employers to which Defendant belongs.

                                           FIFTEENTH DEFENSE

          Plaintiff may not recover liquidated damages because (i) Defendant acted reasonably and

  in good faith and did not commit any willful violation of any of the provisions of the FLSA; (ii)

  Defendant did not authorize or ratify any willful violation with respect to Plaintiff; and (iii)

  Plaintiff has failed to plead facts sufficient to support recovery of such damages.

                                           SIXTEENTH DEFENSE

             Any violation of the FLSA by Defendant was not willful and wholly unintentional.
Case 1:18-cv-24750-RNS Document 7 Entered on FLSD Docket 11/28/2018 Page 11 of 14



                                   SEVENTEENTH DEFENSE

         At all relevant times, Plaintiff was fully compensated for any compensable time and has

  been paid all wages and amounts to which he is otherwise entitled. To the extent applicable, this

  action is barred or limited to the extent Plaintiff seeks recovery for time which is not compensable

  time, i.e. “hours worked” under the FLSA. Defendant is not subject to liability under the FLSA

  for any alleged failure to pay wages or overtime compensation for either “preliminary or

  postliminary activities,” purported “on call time” that Plaintiff was free to use for personal

  purposes, or for “walking, riding, or traveling to and from the actual place of performance of the

  principal activity or activities which such employee is employed to perform,” in accordance with

  the FLSA and its related regulations and guidance.

                                     EIGHTEENTH DEFENSE

         Even if Plaintiff prevails, Defendant is entitled to a set-off with respect to any overpayment

  to Plaintiff or monies paid to Plaintiff for any hours when Plaintiff was not actually performing

  work for Defendant. Plaintiff’s claims are barred in whole or in part to the extent that he has

  misrepresented compensation earned and/or hours worked and/or compensation received, or

  otherwise received compensation to which he was not entitled.

                                     NINETEENTH DEFENSE

         All employment decisions regarding or affecting Plaintiff were based upon legitimate, non-

  retaliatory and reasonable business reasons which were in no way related to Plaintiff’s alleged

  protected activity under the FLSA.

                                         TWENTIETH DEFENSE

         To the extent Plaintiff experienced any damages as a result of any alleged retaliatory

  conduct or breach of contract, which Defendant expressly denies, Defendant is entitled to a setoff

  for amounts received by Plaintiff from other collateral sources and subsequent employment.
Case 1:18-cv-24750-RNS Document 7 Entered on FLSD Docket 11/28/2018 Page 12 of 14



                                    TWENTY-FIRST DEFENSE

          Defendant has made good faith efforts through its adoption of applicable pay and anti-

  retaliation policies, and education of its personnel, to comply with the employment and wage/hour

  laws.

                                   TWENTY-SECOND DEFENSE

          Defendant has in place a clear and well-disseminated policy against retaliation, and a

  reasonable and available procedure for handling complaints thereof, which provides for prompt

  and effective responsive action. To the extent Plaintiff unreasonably failed to take advantage of

  the preventive or corrective opportunities provided by Defendant, or to otherwise avoid harm,

  Plaintiff’s claims are barred.

                                       TWENTY-THIRD DEFENSE

          Even if Plaintiff was owed overtime compensation, which Defendant expressly denies, the

  amount of any such compensation owed would be de minimis and therefore not subject to payment

  under the FLSA.

                                   TWENTY-FOURTH DEFENSE
          Plaintiff’s claims are barred by the doctrines of estoppel and/or waiver to the extent

  Plaintiff failed to report the hours he allegedly worked and/or overtime hours as required, and/or

  failed to demand additional compensation after a prolonged course of dealing. Plaintiff has waived

  any alleged claim and is estopped from asserting such claims.

                                       TWENTY-FIFTH DEFENSE

          To the extent applicable, Plaintiff’s claims are barred or limited as to all time and hours

  allegedly worked which Defendant did not suffer or permit, or for which Defendant lacked actual

  or constructive knowledge.
Case 1:18-cv-24750-RNS Document 7 Entered on FLSD Docket 11/28/2018 Page 13 of 14



                                       TWENTY-SIXTH DEFENSE

         Plaintiff’s claims are barred or limited to the extent he seeks remedies beyond those

  provided for by applicable law.

                                     TWENTY-SEVENTH DEFENSE

         The issue of liquidated damages is for determination by the Court and not a jury.

                                    TWENTY-EIGHTH DEFENSE

         Plaintiff’s claims may be avoided or reduced if Plaintiff had the reasonable ability to avoid

     damages and yet made little to no effort to do so.

                                       RESERVATION OF RIGHTS

         Defendant reserves the right to assert additional affirmative and other defenses and matters

     in avoidance that may be disclosed by additional investigation and discovery.

         WHEREFORE, having fully answered and responded to the allegations in Plaintiff’s

  Complaint, Defendant respectfully requests that:

         1. Plaintiff’s claims be dismissed with prejudice in their entirety;

         2. Each and every prayer for relief in Plaintiff’s Complaint be denied;

         3. Judgment be entered in favor of Defendant;

         4. All costs be awarded to Defendant and against Plaintiff;

         5. All reasonable attorney fees be awarded to Defendant and against Plaintiff; and

         6. This Court grant Defendant such other and further relief as it deems just and appropriate.
Case 1:18-cv-24750-RNS Document 7 Entered on FLSD Docket 11/28/2018 Page 14 of 14



          Respectfully submitted this 28th day of November, 2018.

                                                        /s/ Elizabeth M. Rodriguez
                                                        Elizabeth M. Rodriguez
                                                        Florida Bar No. 821690
                                                        FordHarrison
                                                        One S.E. 3rd Avenue, Suite 2130
                                                        Miami, Florida 33131
                                                        Telephone: (305) 808-2143
                                                        Facsimile: (305) 808-2101
                                                        erodriguez@fordharrison.com
                                                        Attorney for Defendant


                                   CERTIFICATE OF SERVICE


          I hereby certify that on this 28th day of November, 2018, I electronically filed the foregoing

  with the Clerk of the Court using CM/ECF. I also certify that the foregoing document is being

  served this day on all counsel of record or pro se parties identified on the Service List below in the

  manner specified, either via transmission of Notices of Electronic Filing generated by CM/ECF or

  in some other authorized manner for those counsel or parties who are not authorized to receive

  electronically Notices of Electronic Filing.

                                                                /s/Elizabeth M. Rodriguez


                                           SERVICE LIST

  Peter Michael Hoogerwoerd, Esq.
  pmh@rgpattorneys.com
  Nathaly Lewis, Esq.
  nl@rgpattorneys.com
  Carlos D. Serrano, Esq.
  cs@rgpattorneys.com
  REMER & GEORGES-PIERRE, PLLC
  44 West Flagler Street, Suite 2200
  Miami, FL 33130
  Telephone: 305-416-5000
  Facsimile: 305-416-5005
   (via CM/ECF)

  WSACTIVELLP:10196211.1
